Citation Nr: 0430150	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gallbladder disorder, including based on exposure to 
herbicides.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for the loss of use of 
a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that granted the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, including based on exposure to herbicides, 
evaluating it as 20 percent disabling, and denied the 
veteran's claims of entitlement to service connection for 
hypertension, including as secondary to diabetes mellitus, 
and for special monthly compensation for the loss of use of a 
creative organ.  This matter also comes to the Board on 
appeal of a July 2003 rating decision issued by the RO that 
denied the veteran's claim of entitlement to service 
connection for residuals of a gallbladder disorder, including 
based on exposure to herbicides (which it characterized as 
residuals, status-post gallbladder removal).  The veteran 
perfected timely appeals on these issues.  A Central Office 
Board hearing was held before the undersigned Veterans Law 
Judge in June 2004.

At his Central Office Board hearing, the veteran, through his 
accredited service representative, withdrew his substantive 
appeal on the issue of entitlement to service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus.  

The issue of entitlement to service connection for the loss 
of use of a creative organ is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served in Vietnam from December 1965 to 
December 1967 and is presumed to have been exposed to Agent 
Orange.

3.  There is no evidence of any in-service treatment for the 
symptoms or manifestations of a gallbladder disorder.

4.  There is no competent medical opinion that the veteran 
currently suffers from residuals of a gallbladder disorder 
that could be related to service or any incident of service, 
to specifically include exposure to Agent Orange.

5.  At the veteran's Central Office hearing held on June 23, 
2004, the Board was notified by the appellant, through his 
authorized representative, that he was withdrawing the appeal 
on the issue of entitlement to service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for residuals of a gallbladder disorder, including 
based on exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met on the issue of entitlement to 
service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, and this claim is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to service connection for residuals of a 
gallbladder disorder, including based on exposure to 
herbicides, in a letter dated in March 2003, prior to the 
adjudication of the currently appealed claim.  Specifically, 
the veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide in support of his claim, and of the need 
to advise VA of or submit any additional information or 
evidence that he wanted considered.  See Pelegrini, supra.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including private medical records.  Moreover, 
following the June 2004 hearing, the record was held open for 
60 days to allow the veteran to present additional evidence 
on his gallbladder claim.  No additional evidence was 
submitted.

The Board further finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  

An examination or opinion shall be treated as being necessary 
to make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)).

In Wells v. Principi, the Court of Appeals for the Federal 
Circuit noted that it is not enough merely for a veteran to 
claim he is disabled in order to obligate the Secretary to 
provide a medical examination.  Wells, 326 F.3d 1381 (Fed. 
Cir. 2003).  The Federal Circuit held that the veteran is 
required to show some causal connection between his 
disability and his military service.  A disability alone is 
not enough.  Id. 

Here, although the veteran's gallbladder removal constitutes 
a current disability, and he suffered an event (herbicide 
exposure) in service, there is no indication that the 
disability or symptoms may be associated with the veteran's 
active service.  

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  Based on the 
provisions outlined above, the Secretary has determined that 
the credible evidence against an association between 
herbicide exposure and gastrointestinal and digestive disease 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not exist. 

Thus, in light of the fact that sound medical principles have 
not found a positive association between gallbladder 
disorders and herbicide exposure, the Board finds that a VA 
examination is not necessary to decide this claim

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for a gallbladder disorder poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran's service medical records reveal no in-service 
treatment for a gallbladder disorder.  On a Class III Flight 
physical examination in June 1966, the veteran denied any 
history of gallbladder trouble or gallstones.  Clinical 
evaluation of the veteran was within normal limits, and he 
was found qualified for flight duty.  At his separation 
physical examination in September 1967, the veteran again 
denied any medical history of gallbladder trouble or 
gallstones.  Clinical evaluation of the veteran was within 
normal limits, and he was found qualified for separation from 
service.

A review of the veteran's service personnel records indicates 
that he served in Vietnam from May 1966 to May 1967 as a 
helicopter repairman helper and as a crew chief (armed 
helicopter).  He was awarded the Vietnam Service Medal with 
two bronze stars, the Republic of Vietnam Campaign Medal, and 
the Air Medal with an Oak Leaf Cluster.

In September 1999, the veteran reported to the emergency room 
complaining of right upper quadrant pain that was constant, 
sharp, and 10 out of 10 on a pain scale.  He stated that he 
had experienced similar episodes in the past and had been 
told that there was some stool that caused this onset, 
although he had experienced no changes in bowel movements 
recently.  Physical examination of the veteran revealed 
ongoing abdominal pain, mild nausea, no blood in the stool or 
emesis, and no jaundice.  A gallbladder ultrasound revealed a 
gallstone and faintly echogenic sludge in the gallbladder 
neck.  A biliary scan showed findings consistent with acute 
cholecystitis (or inflammation of the gallbladder).  The 
emergency room physician commented that the likely etiology 
of the veteran's pain was gallbladder related.  The diagnosis 
was acute abdominal pain secondary to gallstones.

The veteran was examined by his private treating physician 
while he was in the emergency room.  At that time, the 
examiner noted that the veteran had experienced sharp and 
sudden onset of abdominal discomfort localized in the right 
upper quadrant and the right flank area that had become 
persistently more uncomfortable.  The veteran also complained 
of persistent nausea.  He denied any history of colonic 
complaints, irritable bowel syndrome, or dysuria.  Physical 
examination of the veteran revealed that he was moderately 
uncomfortable, and had a non-distended abdomen, normal bowel 
sounds, a mild to moderate amount of tenderness in the right 
upper quadrant, some mild costovertebral angle tenderness, 
minimal right lower quadrant tenderness, and no guarding or 
rebound.  The impression was abdominal pain of questionable 
etiology, and the veteran was admitted for observation.

While hospitalized in September 1999, the veteran's 
gallbladder was removed surgically.  The post-operative 
diagnosis was acute cholecystitis and cholelithiasis (or 
gallstones).  A discharge summary from the veteran's 
hospitalization indicated that he did quite well post-
operatively and his wounds were healing satisfactorily at 
discharge.  The discharge diagnoses included acute 
cholecystitis.

On a VA Form 9 received at the RO in August 2003, which the 
RO correctly interpreted as his Notice of Disagreement, the 
veteran contended that his claim was for residuals, status-
post gallbladder removal.  The veteran contended on his 
January 2004 substantive appeal that his gallbladder problems 
were due to in-service exposure to Agent Orange and that his 
health had worsened since his gallbladder had been removed.


Analysis

Service Connection For A Gallbladder Disorder

The veteran and his service representative essentially 
contend on appeal that he currently suffers from residuals of 
a gallbladder disorder due to in-service exposure to 
herbicides.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
calculi of the gallbladder develop to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii) (2003).  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for residuals of a 
gallbladder disorder on a direct basis, on a presumptive 
basis as a chronic disease, or as due to exposure to 
herbicides.  

The veteran contends that his gallbladder disorder and 
subsequent removal resulted from exposure to Agent Orange in 
service.  As noted above, the veteran's in-service exposure 
to herbicides is presumed.  However, gallbladder disorders 
are not among the diseases listed at 38 C.F.R. § 3.309(e) for 
which service connection is warranted on a presumptive basis 
due to in-service herbicide exposure.  See also 38 U.S.C.A. 
§ 1116.  Accordingly, the Board finds that the veteran is 
precluded from entitlement to service connection for 
residuals of a gallbladder disorder on a presumptive service 
connection basis due to in-service herbicide exposure as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994) (where the law and not the evidence is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law).  

However, the veteran is not precluded from establishing 
service connection on a direct basis.  The Board notes that 
the evidence does not establish, and the veteran does not 
contend, that his gallbladder disorder arose during service, 
or within one year following discharge from service.  In this 
regard, his service medical records are negative for any 
complaints, treatment or findings of a gallbladder disorder.  
Moreover, the first evidence of treatment for this disorder 
occurred in 1999, more than 30 years after his discharge from 
service.  

Most importantly, however, the record is devoid of any 
competent medical opinion which indicates that the veteran's 
gallbladder disorder is in any way related to service, to 
include his exposure to herbicides.  See Combee, supra.  
Specifically, the private examiners who treated his condition 
by removing the gallbladder surgically in September 1999 did 
not relate the disorder to service or to any incident of 
service.  The veteran and his service representative also 
have not identified any other objective evidence which shows 
a medical nexus between his claimed residuals of a 
gallbladder disorder and service or any incident of service. 

Thus, the evidence of record does not establish that the 
veteran's claimed residuals of a gallbladder disorder were 
shown in service or within 1 year thereafter, or are related 
to herbicide exposure during service.  38 U.S.C. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for residuals 
of a gallbladder disorder are lay statements.  In this 
regard, the Board notes that the veteran is competent to 
provide lay statements as to the features or symptoms of an 
injury or illness.  Similarly, the veteran also is competent 
to provide lay statements as to the sequence of events that 
led to the injuries he purports to have sustained during 
service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran and his 
service representative have maintained throughout the 
pendency of this appeal that he currently suffers from 
residuals of a gallbladder disorder originally incurred 
during combat service in Vietnam.   However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of the veteran's claimed 
residuals of a gallbladder disorder.  Therefore, the Board 
cannot assign any probative value to the lay assertions in 
the record of this claim that residuals of a gallbladder 
disorder were originally incurred during the veteran's 
acknowledged combat service in Vietnam.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a gallbladder disorder.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service Connection For Hypertension

With respect to the veteran's claim of entitlement to service 
connection for hypertension, including as secondary to 
service-connected diabetes mellitus, it is noted that, under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  

As noted above, the veteran's service representative withdrew 
the appeal on the issue of entitlement to service connection 
for hypertension at the Central Office Board hearing held 
before the undersigned Veterans Law Judge in June 2004.  With 
the appellant having withdrawn the appeal on this issue, 
there remain no allegations of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on this issue and it 
is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2003).  


ORDER

Entitlement to service connection for residuals of a 
gallbladder disorder, including as a result of exposure to 
herbicides, is denied.

The appeal on the issue of entitlement to service connection 
for hypertension, including as secondary to service-connected 
diabetes mellitus, is dismissed.


REMAND

In the February 2003 rating decision, the RO appears, on an 
inferred basis, to have raised the issue of entitlement to 
special monthly compensation for loss of use of a creative 
organ.  The RO apparently noted the complaints of erectile 
dysfunction in the record, and requested a medical opinion on 
the etiology thereof.  After receipt of the VA examination 
indicating that the disorder was unlikely to be related to 
diabetes, the RO denied special monthly compensation.  The 
veteran timely appealed the decision.

The Board notes that it is unclear whether the RO formally 
denied service connection for erectile dysfunction, as the 
issue on the rating decision and statement and supplemental 
statements of the case, was listed as entitlement to special 
monthly compensation, and the disability was not listed on 
the rating codesheet.  Likewise, the notice letter dated in 
February 2003 did not indicate that the disorder was not 
service connected; rather, the letter simply noted that 
special monthly compensation was denied.  It appears that the 
reason for denial of special monthly compensation was that 
the VA examiner found erectile dysfunction was not due to 
diabetes. 

To be entitled to special monthly compensation for loss of 
use of a creative organ, that disability must first be 
determined to be service connected.  Here, the RO has denied 
special monthly compensation, but has never made a formal 
determination as to whether the veteran's claimed erectile 
dysfunction is service connected.  

In any event, the Board notes that the veteran has never been 
provided VCAA notice with respect to the erectile dysfunction 
issue, and remand for such notice is required.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

On remand, following issuance of the appropriate VCAA notice, 
and any additional development deemed necessary, the RO 
should make a formal determination regarding service 
connection for erectile dysfunction on both a direct basis, 
and as secondary to diabetes mellitus.  If the decision 
remains unfavorable, a supplemental statement of the case 
must be provided.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, with 
respect to the claim for erectile 
dysfunction.  See also 38 C.F.R. § 3.159 
(2002).


2.  Thereafter, the RO should ensure that 
no other notification or development 
action is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim

3.  Then, the RO should re-adjudicate the 
veteran's claim, specifically rendering a 
determination of whether the veteran's 
erectile dysfunction is service 
connected, on either a direct basis or as 
secondary to a service-connected 
disorder.  The RO should provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



